t c memo united_states tax_court raymond e gardner and sherry n gardner petitioners v commissioner of internal revenue respondent docket no filed date david e price and adria s price for petitioners diana n wells and joline m wang for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable_year sec_2002 and years at issue respectively and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure under sec_6662 for the taxable_year sec_2002 and respectively the issues for decision are whether raymond gardner’s petitioner cattle operation was an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in north carolina petitioner has been in the insurance_business since petitioner operates re gardner associates an insurance_business selling insurance policies mutual funds and annuities petitioner has been successful with his insurance_business unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency also asserted adjustments to schedule c profit or loss from business for the tax_year these adjustments are not in dispute petitioners executed a form_870 waiver of restriction on assessment and collection of deficiency in tax and acceptance of overassessment agreeing to these adjustments and the tax associated with these adjustments has been assessed and reported income on schedules c of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively in addition to his insurance_business petitioner was involved in many other commercial activities petitioner was a member of woodbridge llc which constructed homes in wilmington north carolina petitioner reported on schedules e supplemental income and loss income of dollar_figure for the taxable_year a loss of dollar_figure for the taxable_year and income of dollar_figure for the taxable_year petitioner was a member of colwen lodging llc and was responsible for raising capital and bringing in additional members petitioner reported on schedules e income of dollar_figure and dollar_figure for the taxable_year sec_2002 and and a loss of dollar_figure for the taxable_year petitioner was a owner in winc llc a company that constructed homes in wisconsin north carolina and indiana petitioner was responsible for overseeing all of the north carolina properties petitioner reported on schedules e losses of dollar_figure and dollar_figure for the taxable_year sec_2002 and and income of dollar_figure for the taxable_year petitioner was the president of state insurance services inc which provided supplemental insurance for state agencies petitioner reported on schedules e income of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively petitioner’s ownership_interest in these four entities were the only interests he reported on part ii income or loss from partnerships_and_s_corporations of schedules e petitioner reported total losses of dollar_figure and dollar_figure for the taxable_year sec_2002 and and total income of dollar_figure for the taxable_year from partnerships_and_s_corporations on schedules e cattle operation prior to petitioner did not own or lease any cattle in petitioner initiated his cattle operation petitioner’s one-page business plan for stated that he planned to p roduce animals that are genetically superior during the years at issue petitioner’s cattle operation dealt almost exclusively with entities owned by john pearl and david pearl world livestock inc world livestock is a c_corporation incorporated in the state of indiana david pearl own sec_76 of the stock of world livestock on date petitioner and david pearl on behalf of world livestock entered into a consultation retainer agreement whereby world livestock promised to provide hours of consulting services and services for dollar_figure of sales if sales were made at no charge to petitioner from september to date world livestock’s fee for the agreement was dollar_figure wea valley farms inc wea valley farms is a c_corporation incorporated in the state of indiana wea valley farms is owned by david pearl john pearl brenda pearl and laura theadman on date petitioner and david pearl on behalf of wea valley farms entered into a donor purchase ownership agreement whereby wea valley farms transferred to petitioner a one-half interest in two embryo donors for dollar_figure each the agreement provides that the cows are jointly owned for the purpose of producing embryos for petitioner’s cattle operation and wea valley farms the agreement provides that the purchase of the one-half interest in the donor cows was to provide enough embryos to accomplish petitioner’s goals for his cattle herd gene bank of north america inc gene bank is a c_corporation incorporated in the state of indiana gene bank is owned by david pearl on date petitioner and david pearl on behalf of gene bank entered into cattle lease agreement - whereby gene bank leased to petitioner petitioner provided no evidence that any sales were generated by world livestock for petitioner from september to date petitioner entered into one-year consultation retainer agreements with world livestock in and female cattle ready for breeding or embryo transfer for dollar_figure the term of the agreement was seven years both petitioner and gene bank violated multiple provisions of the agreement the agreement provided that petitioner would carry a normal farm operation public liability and property damage policy of insurance on the herd throughout the term of the agreement petitioner never carried such an insurance_policy the agreement also provided that petitioner could not pledge the cattle as collateral to secure any debt petitioner executed promissory notes with other entities in which he pledged the cattle as collateral the agreement further provided that petitioner would institute proper documents in breed associations that would enable gene bank to register calves produced from the cattle petitioner failed to register the cattle with a breed association gene bank has not taken any legal action against petitioner for violating the agreement the agreement required that gene bank vaccinate the females retained in the herd for brucellosis ibr bvd and leptospirosis gene bank did not vaccinate the females retained in the herd for brucellosis the agreement also provided that gene bank would keep the cattle in illinois or indiana as of the agreement provided that petitioner would pay gene bank dollar_figure in cash by date petitioner provided no documentation to support his assertion that he made the dollar_figure payment date of the initial cattle were located in missouri while the remaining were located in indiana and illinois petitioner never took legal action against gene bank for violating the agreement petitioner was not involved with the daily care and maintenance of the cattle instead petitioner contracted with the entities owned by john pearl and david pearl to provide for the daily care and maintenance of the cattle petitioner is not aware of the amount of time the caretakers spent caring for his cattle any bull calves resulting from petitioner’s herd were given to the caretakers as payment for the feed and caretaking of the herd petitioner did not maintain records of the calves provided to the caretakers promissory notes petitioner’s cattle operation allegedly incurred dollar_figure of expenses for the taxable_year sec_2001 through the only evidence of payment of these expenses petitioner offered was seven checks totaling dollar_figure written to entities controlled by john pearl and david pearl petitioner executed promissory notes with entities controlled by john pearl and david pearl the total principal for these notes was dollar_figure most of the deductions claimed for petitioner’s cattle operation related to expenses paid with the proceeds of the alleged promissory notes with john pearl and david pearl we note that the pearl-controlled entities were not unrelated parties with respect to petitioner’s cattle operation petitioner continually relied on the advice and services of david pearl and the cattle operation transacted almost exclusively with pearl-controlled entities petitioner testified that he was personally liable for the balance due on all promissory notes despite petitioner’s adamant testimony the promissory notes clearly state that they are secured only by his cattle not by any personal liability of petitioner all of the notes state that petitioner’s obligation to pay the principal is consideration in exchange for value received petitioner testified that he always paid interest on the promissory notes despite his vigorous assertion a review of petitioner’s records indicates that he never paid interest on any of the notes and that very few payments were made towards the principal of the notes petitioner’s lack of adherence to the terms of the promissory notes as discussed below creates an inference that the promissory notes were something less than bona_fide transactions on date petitioner entered into promissory note 1-wvf-01 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he transferred cattle to wea valley farms and received credits on the principal of the note of dollar_figure on date dollar_figure on date and dollar_figure and dollar_figure on date to support the transfer of the alleged dollar_figure worth of cattle petitioner submitted into evidence a spreadsheet that lists the dates of the transfers and the amounts of the credits he received petitioner has not submitted sufficient evidence that would allow us to find that he actually transferred the cattle to wea valley farms furthermore even if petitioner made these alleged transfers we note that the transfers occurred up to six years after the due_date of the note finally the evidence provided by petitioner demonstrates that he paid no interest on this note despite the fact that interest was due for the period date to and interest per annum was due during any period of default on date petitioner entered into promissory note 1-wl-01 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he fully repaid the principal of the note to support the repayment of this note petitioner offered into evidence a spreadsheet that lists the amounts and dates of payments he alleges to have made petitioner’s spreadsheet indicates that he made a cash payment of dollar_figure on date petitioner offered no other evidence to support his alleged payment assuming this payment was made petitioner still owes dollar_figure on this note furthermore petitioner has not provided any evidence to demonstrate that any interest was paid on this note despite the fact that interest was due for the period date to and interest per annum was due during any period of default on date petitioner entered into promissory note 1-gbna- with gene bank the note had a principal of dollar_figure an interest rate of and a due_date of date on date petitioner wrote a check to gene bank for dollar_figure petitioner did not pay the full amount of this note by the due_date and gene bank never notified petitioner that he was in default or that it would take legal action against him to collect the balance due of dollar_figure petitioner claims that the balance due of dollar_figure was assumed by promissory note 3rg10 which petitioner entered into with gene bank on date promissory note 3rg10 had a principal balance of dollar_figure an interest rate of and a due_date of date promissory note 3rg10 does not reference promissory note 1-gbna-01 or any other note furthermore 1-gbna-01 had a stated_interest rate of for the period date to and a interest rate per annum due during any period of default to accept petitioner’s testimony we would also need to believe that when gene bank entered into promissory note 3rg10 it decided to forgo collecting the interest on the outstanding balance of dollar_figure that had accrued over a period of nine years since note 3rg10 does not reference a prior note we cannot accept petitioner’s explanation that note 3rg10 was a renewal of the nine- year-old outstanding balance of note 1-gbna-01 as a result we find that note gbna-01 has not been fully paid and that no interest has been paid on this note on date petitioner entered into promissory note 1-wl-017 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he repaid the principal of the note with a dollar_figure payment on date and a dollar_figure payment on date the only evidence that petitioner submitted to support these payments was spreadsheets that provided the dates and amounts of the alleged payments petitioner has not submitted sufficient evidence that would allow us to find that he actually made payments on this note furthermore even if petitioner made these alleged payments we note that the two payments were made petitioner contradicted this assumption when he testified that interest continued to accrue on the balances due on the old notes such as 1-gbna-01 prior to the alleged refinancing we note that this is the second promissory note that petitioner designated 1-wl-01 the payments total dollar_figure approximately one year and seven years after the due_date of the note finally assuming these payments were made which we do not petitioner has not provided any evidence to demonstrate that he paid any interest on this note despite the note stating that interest was due for the period date to and interest per annum was due during any period of default on date petitioner entered into promissory note rg-3-02 with gene bank the note had a principal of dollar_figure an interest rate of and a due_date of date by check dated date petitioner paid dollar_figure to gene bank petitioner did not pay any interest on this note despite the note having a per annum interest rate of on date petitioner entered into promissory note rg-1-02 with reese creek farms inc reese creek farms the note had a principal of dollar_figure an interest rate of and a due_date of date by check dated date petitioner paid dollar_figure to reese creek farms petitioner did not pay any interest on this note despite the note having a per annum interest rate of petitioner’s alleged dates of payment indicate that petitioner was in default on the note from date to date reese creek farms inc reese creek farms is a c_corporation incorporated in the state of illinois reese creek farms is owned by john pearl on date petitioner entered into promissory note rg-2-02 with pearl transport inc pearl transport the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner alleges that he made a payment of dollar_figure to pearl transport on date to support this payment petitioner offered into evidence a spreadsheet with the date and amount of the payment the evidence is not sufficient to allow us to find that he made this payment furthermore we note that this alleged payment occurred four years after the due_date of the note petitioner has not provided evidence that he paid any interest on this note despite the note stating that interest per annum was due for the period date to and interest per annum was due during any period of defaultdollar_figure on date petitioner entered into promissory note rg-4-02 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date by check dated date petitioner paid dollar_figure to wea valley farms petitioner did not pay any interest on this note despite the note having a per annum interest rate of pearl transport inc pearl transport is a c_corporation incorporated in the state of indiana pearl transport is owned by david pearl the date that petitioner alleges he made the payment indicates that he had been in default from date to date on date petitioner entered into promissory note rg-6-02 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he fully paid the note through the transfer of cattle and calf on date and date petitioner offered into evidence a spreadsheet with the dates and amounts of the credits he received for the transfers petitioner has not submitted evidence that would allow us to find that he made these transfers furthermore petitioner’s spreadsheet indicates that he did not pay interest on this note despite the note stating that interest per annum was due for the period date to date and interest per annum was due during any period of default on date petitioner entered into promissory note rg-5-02 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date by check dated date petitioner paid dollar_figure to world livestock petitioner did not pay any interest on this note despite the note having a per annum interest rate of on date petitioner entered into promissory note rg-7-02 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that on date he received a credit of dollar_figure for the lease of a bull to world livestock on date he received a credit of dollar_figure for the sale of a half interest in a bull and on date he made a payment of dollar_figure to world livestock petitioner offered into evidence three spreadsheets with the dates and amounts of the payment or credits he received petitioner has not submitted evidence that would allow us to find that he made the lease sale or payment petitioner further claims that the remaining amount of the debt he owed on note rg-7-02 dollar_figure was paid off by entering into promissory note 1rg10 with world livestock on date promissory note 1rg10 had a principal of dollar_figure an interest rate of and a due_date of date however promissory note 1rg10 did not reference promissory note rg-7-02 or any other note since 1rg10 did not reference a prior note or how interest on any prior note would be treated we cannot find that note 1rg10 was a renewal of note rg-7-02 or any other note as a result we find that note rg-7-02 has not been fully paid and that no interest was paid on date petitioner entered into promissory note rg03-1 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date by check dated date petitioner paid dollar_figure to world livestock petitioner did not pay any interest on this note despite the note having a per annum interest rate of on date petitioner entered into promissory note rg03-2 with duquoin processing inc duquoin processing the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he fully paid this note petitioner claims that he made payments of dollar_figure dollar_figure and dollar_figure on date a payment of dollar_figure on date a payment of dollar_figure on date and a transfer of a bull for a credit of dollar_figure on date petitioner did not provide any check copies or transfer agreements to support his alleged payments or transfer instead petitioner offered into evidence a spreadsheet that listed the dates and amounts of payments petitioner has not provided sufficient evidence for us to find that he made these payments or transfer furthermore assuming petitioner did make these payments which totaled dollar_figure then petitioner paid no interest on this note during the five years it took to fully pay this note this is despite the fact that the note stated that interest per annum was due for the period date to date duquoin processing inc duquoin processing is a c_corporation incorporated in the state of illinois duquoin processing is owned by john pearl and david pearl on date petitioner entered into promissory note 1-rg-04 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner alleges that he received a credit of dollar_figure for cattle transferred on date and a credit of dollar_figure for cattle transferred on date for total credits of dollar_figure respondent alleges that petitioner received a credit of dollar_figure for cattle transferred on date this is dollar_figure less than the credit petitioner alleges to have received to support their respective arguments the parties offered into evidence different spreadsheets that petitioners gave to respondent regardless of whether petitioner received a credit of dollar_figure or dollar_figure we note that petitioner paid no interest on this note this is despite the fact that interest per annum was due for the period date to date and interest per annum was due during any period of default we note that the second alleged transfer occurred on date more than six months after the due_date of the note as a result petitioner was in default on the note for over six months and was subject_to the per annum interest rate of for that period in respondent’s proposed findings_of_fact respondent does not challenge petitioner’s assertion that this note was paid_by the transfer of cattle on date petitioner entered into promissory note 2-rg-04 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner alleges that he made transfers of cattle to wea valley farms from date to date petitioner alleges he was credited with dollar_figure towards the repayment of this note for these transfers to support the alleged transfers of cattle petitioner offered into evidence spreadsheets with the dates and amounts of the credits he received petitioner has not submitted evidence that would allow us to find that he made these transfers petitioner further claims that the remaining amount of the debt he owed on note 2-rg-04 dollar_figure was paid off by entering into promissory note 2rg10 with wea valley farms on date promissory note sec_2rg10 had a principal of dollar_figure an interest rate of and a due_date of date promissory note 2rg10 did not reference promissory note 2-rg-04 or any other note since note 2rg10 did not reference a prior note or how interest on any prior note would be treated we cannot find that note 2rg10 was a renewal note of 2-rg-04 or any other note as a result we find that note 2-rg-04 has not been fully paid and that no interest has been paid on this note on date petitioner entered into promissory note 6-rg-04 with gene bank the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he fully paid the note through the transfer of cattle on date to support this claim petitioner offered into evidence a spreadsheet with the date and the credit he received for the transfer petitioner has not submitted evidence that would allow us to find that he made this transfer furthermore petitioner’s spreadsheet indicates that he did not pay any interest on this note despite the note stating that interest per annum was due for the period date to date and interest per annum was due during any period of default on date petitioner entered into promissory note 7-rg-04 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner alleges that he made three transfers of cattle to world livestock from date to date and was credited with dollar_figure towards the principal of this note petitioner also alleges that he made a dollar_figure payment to world livestock on date to support these assertions petitioner offered into evidence spreadsheets with the dates and amount of the transfers and payment petitioner has not submitted evidence that would allow us to find that he made these transfers or payment furthermore the spreadsheets indicate that petitioner has not paid any interest on this note despite the note stating that interest per annum was due for the period date to date and interest per annum was due during any period of default on date petitioner entered into promissory note 4-rg-04 with reese creek farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that he transferred three cattle to reese creek farms on date and received a credit of dollar_figure assuming this to be true we note that petitioner did not pay any interest on the note despite the note stating that interest per annum was due on date petitioner entered into promissory note 5-rg-04 with duquoin processing the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner testified that he transferred to duquoin processing equipment worth dollar_figure as a payment on this note on date petitioner offered into evidence a spreadsheet which listed the date and amount of the credit petitioner received for transferring the equipment to duquoin processing petitioner has not submitted any credible documentation or third-party witnesses to support his allegation for us to find that he transferred respondent does not allege that this transfer of cattle did not occur dollar_figure of equipment to duquoin processing furthermore petitioner’s spreadsheet indicates that he has not paid any interest on this note despite the note stating that interest per annum was due on date petitioner entered into promissory note 3-rg-04 with wea valley farms the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claimed that he made payments of dollar_figure on date and dollar_figure on date to support the alleged payments petitioner offered into evidence a spreadsheet with the dates and amounts of the payments petitioner has not submitted evidence that would allow us to find that he made these payments petitioner further claims that the remaining amount of the debt he owed on note 2-rg-04 dollar_figure was paid off by entering into promissory note 2rg10 with wea valley farms on date however promissory note 2rg10 did not reference promissory note rg-04 or any other note since note 2rg10 did not reference a prior note or how interest on any prior note would be treated we cannot find that note 2rg10 was a renewal of note 3-rg-04 or any other note as a result we find that note 2-rg-04 has not been fully paid and that no interest has been paid on this note on date petitioner entered into promissory note 8-rg-04 with world livestock the note had a principal of dollar_figure an interest rate of and a due_date of date petitioner claims that the debt he owed on note 8-rg-04 was fully paid_by entering into promissory note 1rg10 with world livestock on date however promissory note 1rg10 did not reference promissory note 8-rg-04 or any other note since note 1rg10 did not reference a prior note or how interest on any prior note would be treated we cannot find that note 1rg10 was a renewal of note 8-rg-04 or any other note as a result we find that note 8-rg-04 has not been fully paid and that no interest has been paid on the outstanding amount to prove that he made payments on the promissory notes petitioner provided annual spreadsheets titled promissory note summary for the year sec_2001 sec_2002 and the summaries were prepared by david pearl petitioner testified that the summaries were made each year and were given to petitioner soon after the end of the year petitioner testified that he kept the summaries in his ordinary course of business and that he reviewed the summaries many many times petitioner testified that he received the promissory note summary at the end of or the beginning of during cross-examination of petitioner respondent noted that the summary listed two payment dates in march and date despite respondent pointing this out petitioner insisted that he received the summary in petitioner also testified that the promissory note summary was created at the end of or the beginning of under cross-examination respondent noted to petitioner that the summary listed multiple payments on date when asked whether the promissory note summary could have been created at the beginning of but list a payment_date of date petitioner acknowledged chronologically it doesn’t make sense petitioner also asserted that the and summaries were created at the beginning of and respectively under cross-examination respondent noted that the and promissory note summaries listed payment dates in petitioner admitted that his assertion w ouldn’t make sense wouldn’t make sense respondent then questioned petitioner regarding promissory note 1-gbna-01 with gene bank which was listed on the summary the note was executed on date there followed this colloquy respondent the due_date is november 28th petitioner yep respondent it says the amount_paid is dollar_figure petitioner yes respondent it says the date paid is january 4th of petitioner yes respondent mr gardner you made a payment on a note before you ever even had the note petitioner according to this i did respondent you did not pay this note by november 28th did you petitioner i don’t recall it looks like i paid it before it was even due respondent mr gardner you didn’t pay this by november 28th petitioner no i did not we find that the promissory note summaries were not credible we also find that petitioner’s testimony in regard to the payment of the promissory notes was not credible petitioner did not pay interest on any of the notes to world livestock wea valley farms gene bank reese creek farms pearl transport and duquoin processing additionally petitioner was delinquent in paying most of the notes and never fully paid most of the notes petitioner has never been notified by the lenders that he was in default on a promissory note and the lenders have never taken legal action against petitioner with respect to the promissory notes transactions in and beyond on date petitioner entered into cattle lease agreement - with gene bank wherein he agreed to lease cows to gene bank for a period of seven years gene bank was to provide care to the cattle and implant them on date petitioner entered into cattle lease agreement - with duquoin processing wherein he agreed to lease nine cows and a half interest in a bull to duquoin processing for a period of seven years the ownership of the growth in the herd would be split between duquoin processing and petitioner pursuant to a one-page bill of sale dated date wea valley farms transferred ownership of cows to petitioner in exchange for dollar_figure the purported bill of sale was signed by david pearl but not by petitioner on date petitioner entered into cattle lease agreement - with wea valley farms in which wea valley farms agreed to lease to petitioner respondent asserts petitioner could not have had cows ready for breeding in date petitioner points to cattle lease agreement - and notes that the leased cows were to be implanted on date cattle lease agreement - indicates that petitioner would have a base herd of cattle on date an unsigned letter from duquoin processing indicates that petitioner had cattle as of date cattle for one year in exchange for dollar_figure the agreement provided that contemporaneous with the execution of the agreement petitioner would deliver a promissory note payable to wea valley farms in the amount of dollar_figure respondent asserts that petitioner did not deliver this promissory note petitioner asserts that the dollar_figure was included in the dollar_figure of principal of promissory note 2-rg-04 promissory note 2-rg-04 is dated date and would not have been contemporaneous with the execution of cattle lease agreement - on date furthermore promissory note 2-rg-04 did not reference cattle lease agreement - nor did it require petitioner to make any payments before date as a result petitioner has failed to prove that he delivered the promissory note of dollar_figure or that this amount was included in the principal of promissory note 2-rg-04 cattle lease agreement - also required petitioner to pay the sum of dollar_figure in cash to wea valley farms on or about date petitioner claims that this requirement was satisfied by the payment he made on promissory note 2-rg-04 however even if we were to assume that the dollar_figure was included in the principal of note 2-rg-04 which we do not petitioner still did not make dollar_figure of cash payments on note 2-rg-04 by date or for years after such date in addition to failing to deliver the promissory note and make the dollar_figure payment we also note that petitioner failed to adhere to many of the other requirements of the agreementdollar_figure on date petitioner entered into cattle lease agreement - with wea valley farms in which petitioner leased cows from wea valley farms the agreement provided that petitioner would carry a normal farm operation public liability and property damage policy of insurance on the herd throughout the term of the lease petitioner never carried such an insurance_policy the agreement also required petitioner to join an applicable breed petitioner’s records indicate that in he made only dollar_figure of payments on this note this was substantially less than the dollar_figure petitioner was required to pay petitioner offered into evidence a spreadsheet to support his claim that he made payments on this note we note that this spreadsheet is insufficient evidence for us to find that petitioner made these payments the agreement provided that petitioner would carry a normal farm operation public liability and property damage policy of insurance on the herd throughout the term of the lease petitioner never carried such an insurance_policy the agreement also required that petitioner would not pledge the herd as collateral to secure any debt to another entity or person without prior written consent the promissory notes petitioner entered into with world livestock gene bank reese creek pearl transport and duquoin processing pledged the herd as collateral petitioner did not receive the prior written consent of wea valley farms the agreement required petitioner to register the calves with a breed association petitioner failed to register the calves with a breed association association and register the calves retained in the herd petitioner did not fulfill these responsibilities the agreement also required that petitioner would not pledge the herd as collateral to secure any debt to another entity or person without prior written consent the promissory notes petitioner entered into with world livestock gene bank reese creek pearl transport and duquoin processing pledged the herd as collateral petitioner did not receive the prior written consent of wea valley farms the agreement also required petitioner to register the calves with a breed association petitioner never registered the calves with a breed association pursuant to a bill of sale dated date petitioner sold cattle identified as numbers and to world livestock and received a credit of dollar_figure on promissory note 1-wl-01 however in a letter dated date to respondent’s counsel petitioner’s counsel specifically stated that the cattle numbered and died on date petitioner claims that he never sold a dead cow and that the identification of cattle numbers and was a typographical error to support this allegation petitioner cites the expert witness report of ronald d long which states that petitioner either misspoke or received bad information the expert witness report cites no documentation to substantiate petitioner’s allegation that cattle numbers and did not die on date nor has petitioner provided any documentation equipment purchase petitioner claimed that on date he purchased harvesting equipment from d-b leasing co inc d-b leasing respondent offered into evidence a bill of sale between d-b leasing and a soon-to-be-formed illinois corporation the bill of sale provided that d-b leasing would sell certain equipment for dollar_figure in cash and delivery of a promissory note for dollar_figure the bill of sale was signed by petitioner and tom dawson thomas m dawson was an officer of d-b leasing in by letter dated date petitioner’s counsel informed respondent that petitioner met with mr dawson in date and again in date to view the equipment petitioner testified that he told petitioner’s counsel he met with mr dawson on two occasions when he flew to louisville kentucky under cross-examination petitioner admitted that he had not met with mr dawson on two occasions when petitioner was asked whether he had ever met mr dawson he replied as i said the bill of sale stated that the equipment sold was described in exhibit a to the bill of sale exhibit a was not offered into evidence in passing i think i did on one trip one of those two trips you know i flew in and out i couldn’t swear to it at trial mr dawson testified that he sold the equipment to david pearl mr dawson testified that he had never spoken to or met petitioner mr dawson stated that he had never seen the bill of sale and that the purported tom dawson signature was not his signature respondent also offered into evidence a promissory note for dollar_figure that was signed by petitioner and tom dawson mr dawson stated that he had never seen this promissory note and that the signature on the note was not his petitioner offered into evidence a check dated date for dollar_figure from petitioner to dawson-baker mr dawson testified that while he did not recall ever receiving this specific check he did recall receiving a check in the amount of dollar_figure petitioner’s goals for his cattle operation petitioner’s records indicate that the original goal of his alleged cattle operation was to develop genetically superior cattle at the onset of his cattle mr dawson testified that he never saw the agreement before respondent showed it to him a month before trial d-b leasing was formerly known as dawson-baker packing co inc operation petitioner created a one-page business plan for the business plan stated that petitioner’s short-term goal was to provide an atmosphere for rapid genetic improvement and to p osition the genetic pool and herd growth in a situation that will allow it to produce long-term profits the long-term goal was to p roduce animals that are genetically superior for reproductive efficiency optimum carcass size progeny parasite resistant optimum carcass composition a letter from petitioner’s counsel to revenue_agent jerry arthur dated date stated in mr gardner started his operation with the goal of realizing a profit through the sale of genetically superior cattle the description of petitioner’s original goal in this letter is consistent with petitioner’ sec_2001 business plan the business plan for stated the sound genetic base now will make bull marketing in the future much more creditable sic in a letter dated date david pearl indicated that petitioner’s goal is to advance the genetic value of his herd the business plan stated that there could be some genetic up dating sic of my first herd and that petitioner was looking into bull leasing to others for more fed cattle numbers with genetic documented ancestry for packing plant access one of the goals of the business plan was to have at least one daughter from a superior mating cattle that are registered with breed associations and with documented genetics generally sell for a higher price than cattle that are not genetically documented ron daily an expert witness for respondent stated in his report the purchase or sale of unregistered cattle with no known production information cannot be compared to the purchase or sale of cattle registered with a breed association with genetic_information published for the buyers to influence their decision to purchase petitioner’s documented goal of developing genetically superior cattle was understandable despite his documented goal regarding the genetic quality of his cattle petitioner has failed to provide any documentation of the genetic quality of his cattle or provide evidence sufficient for us to find that he maintained such records an expert witness report for respondent by mr daily stated in order to genetically engineer a herd it is necessary to track genetics through the use of records mr gardner has failed to maintain any records relating to the genetic makeup of the herd i viewed the report also noted there is no reference to the genetic makeup or superiority of the bulls used to produce the cattle i viewed in fact petitioner maintained very little information on the cattle petitioner did not retain records of the birth dates or pregnancy of his cattle during cross-examination petitioner’s expert witness dr long admitted that he did not view any records relating to the genetics of petitioner’s cattledollar_figure in addition to petitioner’s lack of records documenting the genetics of his cattle the entities controlled by david pearl and john pearl also failed to maintain such records world livestock and duquoin processing ceased maintaining genetic_information on their cows and bulls prior to date wea valley farms ceased maintaining calving records and records on its donor cows prior to date gene bank ceased maintaining records of embryos sold to third parties including petitioner prior to date to explain why petitioner does not have records to document the genetic material of his herd he alleges that his goal at the outset of his cattle operation was to own a packing plant in order to have a vertically integrated cattle operation therefore petitioner contends it was never necessary to maintain information on dr long’s expert report stated this herd and this breeding program has been engineered such that it lends itself as a potential source of genetic material for sale to other breeders and also as a source of superior meat animals for human consumption during cross-examination respondent read the above sentence from the report and there followed this colloquy respondent but there are no genetic records for this cattle correct mr long not that i saw no the genetic superiority of his cattle however a review of petitioner’s records contradicts this assertion the and business plans made no mention of owning a packing plant instead those business plans indicated that petitioner’s primary goal was to breed a genetically superior herd of cattle petitioner’s business plan mentioned a packing plant in one sentence duquoin processing plan s to open a beef processing facility a plan needs to be developed for a large increase in the cow herd size and a potential participation on my behalf in the packing plant the business plan did not state that petitioner’s goal was to own a packing plant or even obtain an ownership_interest in it instead in a mere sentence the business plan discussed his potential participation in the packing plantdollar_figure the parties have stipulated that duquoin speciality meats llc duquoin speciality meats is a limited_liability_company that was organized in the state of illinois on date david pearl and petitioner each own a interest in duquoin speciality meats the form_1065 filed for states this is a the business plan also discussed updating the genetic quality of petitioner’s herd form_1065 u s return of partnership income for duquoin speciality meats for the taxable_year states that the business was started on date startup business with activity limited to installation of equipment to be used in the business operation active business started in the formation and commencement of active business operations of duquoin speciality meats occurred years after petitioner started his cattle operation and years after it was mentioned in petitioner’s business plan dated date on the basis of petitioner’s records as well as the great length of time that elapsed before petitioner acquired his interest in duquoin speciality meats we find that petitioner’s assertion that his original goal was to own a packing plant is not supported by the evidence instead we find that petitioner’s stated original goal as documented by his numerous business plans as well as by david pearl and petitioner’s counsel was to develop the genetic superiority of his cattle and raise animals capable of producing a profit from seed stock production and commercial beef markets expert witness reports petitioner’s expert witness was dr long dr long’s report concluded that petitioner’s herd is genetically engineered to create superior cattle for genetic material and meat animals dr long rated each cow with a number for body condition frame and udder and gave a qualitative description for each cow such as good angus cow or acceptable angus cow dr long’s report failed to provide a fair_market_value appraisal of each cow and calf allegedly owned by petitioner respondent’s expert witness was mr daily mr daily noted in order to genetically engineer a herd it is necessary to track genetics through the use of records mr gardner has failed to maintain any records relating to the genetic makeup of the herd i viewed mr daily noted that the cattle he viewed are not registered and have no known production data mr daily concluded that with no production data available breeding animals leaving the herd and then re- entering the herd embryo transplant calves traded for mature cows and no data for sires used in recent years the cattle viewed are simply average commercial cows therefore mr daily concluded that the petitioner’s cattle can be valued only as common commercial cattle mr daily’s expert report provided a fair_market_value appraisal of each cow and calf allegedly owned by petitioner mr daily concluded that petitioner’ sec_187 cattle and calves had a total fair_market_value of dollar_figure we find that mr daily’s valuation of petitioner’s cattle is credible petitioner’s books were not maintained professionally rayford marett has been a certified_public_accountant for years and has prepared petitioners’ joint federal_income_tax returns since the taxable_year the consultation retainer agreements required world livestock to provide annual evaluation reports to petitioner these reports were called farm income and expense summaries and were prepared by david pearl the summaries provided the total_amounts of annual expenses by category such as trucking dollar_figure the summaries did not provide a detailed listing of the individual expenses included in each category in short the summaries were mere summaries and were no more than two pages david pearl did not seek assistance from anyone else in preparing the summaries david pearl had no background in accounting or taxation during his deposition david pearl acknowledged i’m not an accountant the summaries prepared by david pearl were the only documentation mr marett received to report petitioner’s cattle operation on schedule f profit or loss from farming mr marett never spoke with mr pearl regarding the preparation or contents of the summaries in fact mr marett was not aware of who prepared the summaries mr marett did not receive any other documentation relating to the cattle activity pamela britt was the bookkeeper and secretary at r e gardner associates ms britt testified that she paid bills for the cattle operation and that she kept track of the checks issued by petitioner ms britt testified that she did not keep records of the bills and checks in quickbooks for his cattle operation ms britt did keep track of the bills and checks for petitioner’s life_insurance business in quickbooks mr marett testified that petitioner provided him with quickbooks reports for arrow properties llc a real_estate business in which petitioner was the managing member lack of records petitioner testified that in conducting his cattle operation he was on the phone between and hours in hours in and between and hours in and ms britt claimed she reviewed petitioner’s phone records in order to document the number of hours he spent on the phone relating to his cattle activity petitioner did not offer into evidence any of his phone records to support his assertion petitioner testified that he made approximately five to six trips each year to visit his cattle petitioner did not provide any flight receipts or any other documentary_evidence to prove that he visited his cattle operation in petitioner provided three receipts for flights he took to st louis missouri to visit his cattle in and petitioner claimed to have made additional trips on behalf of his cattle operation petitioner provided seven flight receipts for trips he alleged were related to his cattle activity petitioner traveled quite frequently for his insurance_business petitioner testified that five of the seven trips were also made for the purpose of conducting his insurance_business we are doubtful as to how much time if any petitioner spent conducting the business of his cattle operation on these trips petitioner visited houston texas from september to to attend an insurance conference petitioner claimed that this trip also related to his cattle operation because he would discuss cows during the insurance conference before trial petitioner’s counsel informed respondent that petitioner visited his cattle in illinois from june to however at trial petitioner testified that he flew from raleigh north carolina to nashville tennessee on date returning date petitioner testified that the primary purpose of this trip was to attend the national sheriffs conference however petitioner insisted that the trip also related to his cattle activity because he had some meetings with some other cattle people petitioner provided no documentation to support his allegation that he met with anyone on this trip to discuss the cattle industry furthermore petitioner’s testimony concerning the alleged meetings was both brief and vague with no specific details of the meetings petitioner’s self-serving testimony does not allow us to find that he conducted the business of his cattle operation on these trips which were primarily made to attend insurance or sheriff conferences losses and income from cattle operation petitioner reported the income and expenses of his cattle operation on schedules f for the taxable_year sec_2002 and petitioner reported gain from the sale of livestock on forms sales of business property or schedules d capital_gains_and_losses petitioner reported the following sales expenses and net_income or loss from his cattle operation for the taxable_year sec_2001 through year sales expenses net_income loss - - dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number - - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number the amounts listed in the sales column include the sales reported on schedules f as well as schedules d and forms petitioner reported total net losses of dollar_figure for the taxable_year sec_2001 sec_2002 and and total net_income of dollar_figure for the taxable years and as a result petitioner’s cattle operation had an overall loss of dollar_figure for the taxable_year sec_2001 through the internal_revenue_service irs began an examination of petitioner’s cattle operation during on date respondent issued to petitioners a notice_of_deficiency for the years at issue respondent disallowed the losses from the cattle operation reported on schedules f for the taxable_year sec_2002 and respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable_year sec_2002 and respectively and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure under sec_6662 for the taxable_year sec_2002 and respectively respondent also removed the dollar_figure of gain from the sale of cattle reported on form_4797 of petitioners’ tax_return form_5278 statement--income tax changes attached to the notice_of_deficiency stated that petitioners had overpayments of dollar_figure and dollar_figure for the taxable years and the jurisdiction of the tax_court is generally limited to redetermining the correct amount of a deficiency sec_6214 87_tc_1309 the tax_court in redetermining a deficiency of income_tax for any taxable_year shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid sec_6214 our jurisdiction is limited to the years for which respondent determined deficiencies accordingly we do not have jurisdiction to determine whether there were overpayments for the and taxable years petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed 503_us_79 292_us_435 i sec_183 we must decide whether petitioner’s cattle operation was an activity_not_engaged_in_for_profit within the meaning of sec_183 sec_183 generally provides that no deduction attributable to an activity which is not engaged in for profit is allowed except as provided in sec_183 sec_183 allows those deductions which are otherwise allowable regardless of profit objective sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for expenses of carrying on activities that constitute a trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income it is well established that in order to take a deduction for expenses_incurred in carrying_on_a_trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 see also 893_f2d_656 4th cir aff’g 91_tc_686 the determination whether an activity is engaged in for profit is to be made by reference to objective standards taking into account all of the facts and circumstances of each case sec_1_183-2 income_tax regs see also 78_tc_659 sec_1_183-2 income_tax regs contains a nonexclusive list of objective factors to be considered in deciding whether an activity is engaged in for profit the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor is determinative see id petitioners have the burden of proving that they had the requisite profit objective see taras v commissioner tcmemo_1997_553 tax ct memo lexi sec_638 at aff’d without published opinion 187_f3d_627 3d cir a manner in which the taxpayer carries on the activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs businesslike manner most of the deductions for expenses associated with petitioner’s cattle operation appear to have been financed by promissory notes that petitioner signed petitioner entered into promissory notes with a total principal of dollar_figure each of the notes had a stated_interest rate petitioner did not pay interest on any of the notes furthermore petitioner has only established dollar_figure of payments towards the principal of the notes petitioner claimed to have made more cash payments and to have received credits towards the principal of the notes in exchange for transfers of cattle to the lenders to support this assertion petitioner offered into evidence annual promissory note summaries we find that the summaries were not contemporaneous and were not reliable the summaries did show that petitioner did not pay most of the notes prior to their due_date petitioner was in default on most of the notesdollar_figure petitioner pledged his cattle as collateral in each of the promissory notes petitioner’s manner of paying the notes is not indicative of a taxpayer who is concerned about protecting the primary assets of his business since petitioner the promissory notes provided that the interest rate would increase by if petitioner was in default despite defaulting on the notes which increased the interest rate by petitioner never paid interest on any of the notes the lenders never took legal action against petitioner defaulted on most of the notes the lenders could have seized his cattle had they done so petitioner’s cattle operation would have ground to a halt petitioner’s failure to pay interest as well as most of the principal of the promissory notes indicates that he did not conduct the cattle operation in a businesslike mannerdollar_figure petitioner’s violations of the cattle lease agreements as well as his inaction when the lenders violated the agreements also demonstrate that petitioner did not conduct the cattle operation in a businesslike manner cattle lease agreement - required petitioner to deliver a promissory note and cash payment to wea valley farms petitioner failed to do either cattle lease agreement - with gene bank and cattle lease agreements - and with wea valley farms agreements required petitioner to carry a normal farm operation public liability and property damage policy of insurance on the herd throughout the term of the agreements petitioner never carried such a policy the agreements provided that petitioner could not pledge the cattle as collateral to secure any debt petitioner pledged the cattle as collateral in promissory notes the agreements also required petitioner to register the calves with applicable breed associations the lenders’ failure to take legal action against petitioner when he failed to pay interest and defaulted on most of the promissory notes is evidence that the promissory notes were something less than bona_fide business transactions petitioner never registered the cattle with a breed association petitioner’s failure to adhere to the terms of the agreements indicates that he was not conducting the cattle operation in a businesslike mannerdollar_figure petitioner’s original goal in the alleged cattle operation as stated in his business plans was to develop and sell genetically superior cattle in an expert witness report for respondent mr daily noted that cattle with documented genetics that are registered with breed associations generally sell for a higher price than cattle that are not genetically documented the report stated in order to genetically engineer a herd it is necessary to track genetics through the use of records mr gardner has failed to maintain any records relating to the genetic makeup of the herd i viewed the cattle i viewed are not registered and have no production data therefore they can only be valued as common commercial cows the purchase or sale of unregistered cattle with no known production information cannot be compared to the purchase or sale of cattle registered with a breed association with genetic_information published for buyers to influence their decision to purchase petitioner’s expert witness dr long acknowledged under cross-examination that he did not view any genetic records for petitioner’s cattle world livestock duquoin processing wea valley farms and gene bank ceased maintaining gene bank’s and wea valley farms’ failure to inform petitioner that he was violating the agreements or take legal action against petitioner is evidence that these agreements were something less than bona_fide business transactions genetic_information prior to date petitioner’s failure to maintain genetic records or register his cattle with breed associations reduced the price at which he could have sold the cattle petitioner’s failure to maintain genetic records is more conspicuous in the light of the fact that his stated original goal was to develop and sell genetically superior cattle petitioner’s failure to maintain genetic records for his cattle or register them with breed associations indicates that he was not conducting the cattle operation in a businesslike mannerdollar_figure financial information the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner burger v commissioner tcmemo_1985_523 tax ct memo lexi sec_107 at aff’d 809_f2d_355 7th cir a taxpayer who has profits as his primary objective will keep detailed records of the expenses of his operation in order to determine the operation’s profitability the few records that petitioner offered into evidence indicated that petitioner’s recordkeeping was haphazard and it is even more indicative in the light of the fact that the cattle lease agreements required petitioner to register the calves with applicable breed associations demonstrated a laissez faire attitude toward monitoring the expenses of his operation ms britt petitioner’s secretary testified that she recorded bills and checks for petitioner’s life_insurance business in quickbooks mr marett testified that he received quickbooks reports from petitioner in order to prepare the tax_return for arrow properties llc a real_estate business in which petitioner was the managing member although petitioner kept track of his other businesses in quickbooks he did not record any of the bills and checks from his cattle operation in quickbooks petitioner received from david pearl income and expense summaries on an annual basis this was the only financial information that petitioner received regarding the results of his cattle operation petitioner reported net losses from his cattle operation of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner allegedly was losing a substantial amount of money yet he did not receive financial information on a basis that was more current than once a year receiving financial information on an annual basis in the light of the fact that petitioner incurred substantial losses indicates that petitioner did not conduct the cattle operation in a businesslike manner see burger v commissioner f 2d pincite we also note the financial information petitioner received was prepared by david pearl who controlled most of the entities petitioner’s cattle operation transacted with david pearl has no background in accounting or taxation a person conducting an operation in a businesslike manner who had the financial means like petitioner would be expected to hire a person experienced in accounting to prepare the financial reports of the operation petitioner’s lack of concern that his financial information was prepared by a person he did substantial business with and not an independent adviser is indicative of petitioner’s failure to conduct the cattle operation in a businesslike manner business records petitioner claimed to have conducted the business of his cattle operation on the phone for over hours each year from through ms britt claimed to have reviewed telephone records nevertheless petitioner failed to offer these records into evidence similarly petitioner claimed to have made five to six trips each year to visit his cattle operation however petitioner offered into evidence only three receipts for flights he took to st louis missouri which was the location of his alleged cattle operation business plans on brief petitioners argue the courts have found that having a business plan leads to the determination that the taxpayer conducted the activity in a business-like manner petitioners cite dennis v commissioner tcmemo_2010_216 tax ct memo lexi sec_248 for support however dennis states having a business plan may suggest that a taxpayer conducted the activity in a businesslike manner id tax ct memo lexi sec_248 at emphasis added petitioner’s numerous business plans do not establish that he conducted his cattle operation in a businesslike manner in fact we note that petitioner did not adhere to his original goal of developing genetically superior cattle as stated in his business plans petitioner failed to maintain genetic records or register his cattle with breed associations mr daily noted that as a result of these failures petitioner’s cattle are not considered genetically superior and are valued as mere common commercial cattle to explain away this failure petitioner testified that his original goal was to own a packing plant however his business plans for and never discussed owning a packing plant instead petitioner’s business plans referenced the genetic development of his cattle petitioner’s business plan dated date is the first mention of a packing plant and it refers to a potential participation conclusion petitioner did not pay the interest and principal he owed on the promissory notes and he failed to fulfill his responsibilities under the cattle lease agreements petitioner did not receive financial information in a timely manner and outsourced the preparation of the information to david pearl who readily admitted he was not an accountant petitioner did not provide records to support the substantial amount of time he allegedly spent conducting the cattle operation on the phone or receipts for the numerous flights he claimed to have made to visit his cattle accordingly we find that this factor favors respondent b expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business and economic practices or consultation with those who are expert therein may indicate that a taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs petitioner testified that he had been researching the cattle industry since the 1980s petitioner failed to offer any documentary_evidence of his decades-long research effort similarly petitioner has failed to demonstrate that he was knowledgeable of the cattle industry petitioner claimed that he consulted with many experts in the industry aside from david pearl petitioner failed to offer into evidence the experience of the individuals with whom he allegedly consulted david pearl testified that he received a bachelor’s degree in animal science from purdue university david pearl has operated his family farm for decades and had worked with purdue university petitioner claims to have relied on the advice of david pearl however david pearl was not an independent adviser to petitioner instead petitioner’s cattle operation transacted almost exclusively with entities controlled by david pearl as a result petitioner’s reliance on advice from a person with whom he exclusively transacted is not indicative of a profit_motive we find that this factor favors respondent c the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs petitioner claimed to have made all of the management decisions relating to his cattle operation petitioner claimed that he decided which cows to purchase which embryos to implant which bulls to stud which cows to cull which cows to trade in to or out of the herd and which cows were to be donor cows petitioner also claimed that he negotiated the prices paid for cows embryos semen feed and supplies the sale prices for cows he sold from his herd and the interest rates on the promissory notes petitioner claimed to have spent over hours on the phone each year conducting his cattle operation and that he visited the cattle five to six times a year in addition to the cattle operation petitioner pursued other profitable business ventures for the years at issue petitioner operated an insurance_business which reported income of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively petitioner was also a director for corporate endowment solutions an insurance agency petitioner also had ownership interests and was involved in the operations of four other entities during the years at issue petitioner was a member of woodbridge llc and colwen lodging llc petitioner was a owner in winc llc and was the president of state insurance services inc petitioner reported total losses of dollar_figure and dollar_figure for the taxable_year sec_2002 and and total income of dollar_figure for the taxable_year on schedules e for these four entities the amount of time that petitioner alleges he spent on the cattle operation has not been substantiated with documentation that petitioner and his secretary claim they had petitioner’s other business activities during the years at issue were substantial and are convincing evidence that petitioner did not spend much of his personal time and effort in carrying on the cattle operation the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity sec_1_183-2 income_tax regs petitioner claims that he hired caretakers to provide daily care for the cattle petitioner did not provide any evidence as to the competency of the caretakers he hired while petitioner claims to have outsourced the daily chores of the cattle operation he also claims to have made all of the management decisions however petitioner could not substantiate the time that he allegedly spent on the cattle operation we find that this factor favors respondent d expectation that assets used in activity may appreciate in value a taxpayer may intend despite a loss from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized sec_1_183-2 income_tax regs see also pederson v commissioner tcmemo_2013_54 tax ct memo lexi sec_55 at there is an overall profit if net_earnings and appreciation are sufficient to recoup losses sustained in prior years filios v commissioner tcmemo_1999_92 tax ct memo lexi sec_111 at aff’d 224_f3d_16 1st cir mr daily concluded in his expert report that the fair_market_value of petitioner’s cattle was dollar_figure petitioner entered into promissory notes with a total principal of dollar_figure for the taxable_year sec_2001 through petitioner reported dollar_figure of net losses for the taxable_year sec_2001 sec_2002 and and dollar_figure of net_income for the taxable years and as a result petitioner’s cattle operation had an overall loss of dollar_figure for the taxable_year sec_2001 through the amount of petitioner’s overall loss is more than three times the amount of the fair_market_value of his cattle furthermore petitioner owes a substantial amount of debt on the promissory notes as a result we find that petitioner did not have a justifiable expectation that the assets used in the cattle operation would appreciate accordingly we find that this factor favors respondent e success of the taxpayer in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar or dissimilar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner’s unrelated business activities involve real_estate and insurance petitioner has been successful in these activities however petitioner has introduced little evidence as to the manner in which he conducted these businesses accordingly we find this factor is neutral f taxpayer’s history of income or losses with respect to the activity where losses continue to be sustained beyond the period which customarily is necessary to bring an operation to profitable status such continued losses if not we note that petitioner failed to introduce credible_evidence to establish that he was provided with or conducted research upon which he could justifiably have had an expectation that the assets involved in the cattle operation would appreciate explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs in regard to his cattle operation petitioner reported a net_loss of dollar_figure for a net_loss of dollar_figure for a net_loss of dollar_figure for a net_loss of dollar_figure for net_income of dollar_figure for net_income of dollar_figure for net_income of dollar_figure for a net_loss of dollar_figure for net_income of dollar_figure for and a net_loss of dollar_figure for petitioner reported total net losses of dollar_figure for the taxable_year sec_2001 sec_2002 and and total net_income of dollar_figure for the taxable years and as a result petitioner’s cattle operation had an overall loss of dollar_figure for the taxable_year sec_2001 through a series of losses during the initial or start-up state of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs start-up losses are especially common in breeding operations fields v commissioner tcmemo_1981_550 tax ct memo lexi sec_190 at petitioner incurred net losses during the first four years of his cattle operation generally this would not be indicative of a lack of profit_motive see id tax ct memo lexi sec_190 at taxpayer had losses for the first five years of his cattle operation we note that petitioner’s net losses ballooned from dollar_figure and dollar_figure in and respectively to dollar_figure in at the same time petitioner’s income from his insurance_business also ballooned from dollar_figure and dollar_figure in and respectively to dollar_figure in we also note that in regard to the four entities in which petitioner had ownership interests he reported total losses of dollar_figure and dollar_figure for the taxable_year sec_2002 and and total income of dollar_figure for the taxable_year due to the manner in which petitioner conducted his cattle operation we take a critical view of the coinciding of the substantial increase in petitioner’s net_loss from his cattle operation in the same year that the income from his insurance_business and other ownership interests also substantially increased we note that petitioner reported dollar_figure of net losses for the taxable_year sec_2001 through the tax_year was the first year that petitioner reported a net_income from his cattle operation coincidentally the irs began an examination of petitioner’s cattle operation during the initial appearance of petitioners reported dollar_figure of net_income from his cattle operation on their timely filed federal_income_tax return a profit in the taxable_year in which the irs commenced an examination is conspicuous we find that this factor is neutral g the amount of occasional profits if any which are earned the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id as discussed supra petitioner had an overall loss of dollar_figure for the taxable_year sec_2001 through the overall loss of dollar_figure vastly exceeds the fair_market_value of petitioner’s cattle dollar_figure accordingly we find that this factor favors respondent h financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id the legislative_history of sec_183 and b indicates a particular concern about wealthy individuals attempting to generate paper losses for the purpose of sheltering unrelated income taras v commissioner tax ct memo lexi sec_638 at citing s rept no pincite 1969_3_cb_423 the losses from the cattle operation provided petitioners with significant tax benefits in regard to his cattle operation petitioner reported a net_loss of dollar_figure for dollar_figure for and dollar_figure for petitioner reported net_income from his insurance_business of dollar_figure for dollar_figure for and dollar_figure for the losses from the cattle operation were used to offset petitioner’s substantial income from his insurance_business and other commercial venturesdollar_figure accordingly we find that this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational we are not convinced that petitioner actually incurred all of the expenses that he reported for the cattle operation or personal elements involved sec_1_183-2 income_tax regs raising cattle generally lacks significant recreational aspects see burrus v commissioner tcmemo_2003_285 tax ct memo lexis at we do not believe that petitioner was motivated by the recreational elements of cattle operations we find that this factor favors petitioners j sec_183 for-profit requirement conclusion considering the factors discussed above we find that petitioners have not established that the cattle operation was an activity engaged in for profit within the meaning of sec_183 for the years at issue as a result the losses generated by the cattle operation are not deductible under sec_162 or sec_212 for any of the years at issue ii accuracy-related_penalty respondent determined that petitioners were liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2002 and sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia a substantial_understatement_of_income_tax sec_6662 sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite respondent contends that the underpayment_of_tax for each year at issue is attributable to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatement of income_tax for each year at issue exceeds the greater of of the tax required to be shown on petitioners’ return or dollar_figure therefore petitioners’ understatements are substantial consequently we conclude that respondent has met his burden of production with respect to petitioners’ substantial understatements of income_tax a reasonable_cause sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id citing 469_us_241 sec_1_6664-4 income_tax regs whether a taxpayer relies on the advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners argue that their tax returns for the years at issue were prepared by mr marett and that he was a competent professional mr marett has been a certified_public_accountant for years mr marett used the income and expense summaries to prepare petitioners’ tax returns the summaries were prepared solely by david pearl mr marett testified that the summaries were the only documentation he received relating to the cattle operation mr marett never spoke with mr pearl regarding the we note that the information reported on the summaries was not the same as the information reported on petitioners’ tax returns the summary reported dollar_figure of expenses petitioners’ schedule f reported dollar_figure of expenses the summary reported interest_expense of dollar_figure petitioners’ schedule f reported interest_expense of dollar_figure petitioner has not offered evidence to substantiate the additional interest_expense preparation or contents of the summaries in fact mr marett was not aware of who prepared the summaries while mr marett was a competent professional the information he input on the tax returns was compiled by david pearl petitioner relied on david pearl to prepare the income and expenses summaries petitioner knew the information from these summaries would be reported on the tax returns it was clear from the deposition of david pearl that he did not have a competent understanding of tax law or preparing tax returns in his deposition david pearl acknowledged i’m not an accountant we find that david pearl was not a competent professional and had no expertise in accounting or taxation petitioner was not justified in relying on david pearl to prepare income and expense summaries that mr marett would input on the tax returns accordingly we find that petitioners failed to satisfy the first prong of the reasonable reliance test furthermore we find that petitioners failed to provide necessary and accurate information to mr marett the income and expense summaries state that petitioner had interest_expense of dollar_figure and dollar_figure for the taxable_year sec_2002 and respectively we have found that petitioner never paid interest on the mr marett testified that he never counseled petitioner on the deductibility of the expenses of the cattle operation promissory notes petitioner has not demonstrated that he paid any interest for the and taxable years furnishing mr marett with information that indicates petitioner paid substantial interest for the and taxable years when in fact he paid no interest demonstrates that petitioners did not provide accurate information to mr marett petitioners have failed to demonstrate that david pearl was a competent professional on whom they could justifiably rely to prepare the financial information of the cattle operation that was reported on their tax_return furthermore petitioners have failed to demonstrate that they provided necessary and accurate information to mr marett accordingly petitioners have not proven reasonable_cause by good-faith reliance on the advice of a professional b substantial_authority the amount of an understatement is reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities petitioners did not provide mr marett with copies of the promissory notes for the purpose of preparing the tax returns in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions antonides v commissioner t c pincite see also sec_1_6662-4 income_tax regs the substantial_authority standard is objective and therefore it is not relevant in determining whether the taxpayer believed substantial_authority existed sec_1 d i income_tax regs petitioners claim that sec_162 and sec_183 provide substantial_authority for the claimed deductions however the facts of petitioner’s particular case discussed at length indicate that there was no substantial_authority for the losses and other deductions claimed c adequate_disclosure petitioners argue that they adequately disclosed the relevant facts of the income and expenses associated with the cattle operation and that they had a reasonable basis for the tax treatment of the income and expenses therefore they contend that they should not be liable for the accuracy-related_penalty under sec_6662 we note that petitioners did not have a reasonable basis for the expenses they reported from the cattle operation respondent argues that under sec_1_6662-4 income_tax regs for the disclosure to be adequate petitioners were required to make the disclosure on form_8275 disclosure statement or form 8275-r regulation disclosure statement petitioners did not attach forms or forms 8275-r to their returns for the years at issue accordingly we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for their underpayments of tax for the years at issue iii conclusion the cattle operation was an activity_not_engaged_in_for_profit within the meaning of sec_183 for the years at issue as a result the losses from the cattle operation are not deductible under sec_162 or sec_212 for any of the years at issue we have also held that petitioners are liable for the sec_6662 accuracy-related_penalty for each of the years at issue in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
